DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cherng (US 2017/0047630).
Regarding claim 1, Cherng discloses in Figs 1-6, a top cover assembly of a secondary battery ([0018], ref 100), the top cover assembly comprising: a top cover plate (ref 120); and a gas exhaust valve (ref 121) mounted in the top cover plate (ref 120), wherein the gas exhaust valve (ref 121) comprises a valve body (ref 122), a valve sleeve (ref 124) and a valve cover (ref 125); the valve body (ref 122) comprises a valve part ([0019]), and the valve part is provided with a gas exhaust hole (ref 123) that communicates with an interior of the secondary battery ([0018], [0019]); wherein the valve cover (ref 125) seals and is connected to (Fig 2) the valve body (ref 122) to form an accommodation space (Fig 2), the valve sleeve (ref 124) is located in the accommodation space (Fig 2), and the valve sleeve (ref 124) covers the valve part ([0019], Fig 2); a gas exhaust passage (passage depicted in Fig 2)  is disposed 

Regarding claim 2, Cherng discloses all of the claim limitations as set forth above and also discloses the valve sleeve (ref 124) is made of a deformable material ([0019]), the valve sleeve (ref 124) is configured to deform under a force applied by gas exhausted ([0019], [0024]) from the gas exhaust hole (ref 123) so as to form the gas exhaust passage (Fig 2) between the valve sleeve (ref 124) and the valve part ([0019], Fig 2), and the valve sleeve (ref 124) is configured to be in tight coupling (air tight, [0019]) with the valve part ([0019]) when the force applied by the gas is smaller than a force under which the valve sleeve begins to deform ([0019], [0024], Fig 2).

Regarding claim 5, Cherng discloses all of the claim limitations as set forth above and also discloses the venting hole is in a linear shape (depicted in Fig 2), and an orthographic projection of at least one end of the venting hole and an orthographic projection of the accommodation space have an overlapping area along a height direction of the secondary battery (depicted in Fig 2, the structure 124 is inserted into the opening in ref 120 in Fig 2, and thus the structure 124 overlaps with the rest of the structure within ref 120).



Regarding claim 10, Cherng discloses all of the claim limitations as set forth above and also discloses the top cover (ref 125) seals a side of the hollow pillar (Fig 2, [0019]).

Regarding claim 11, Cherng discloses in Figs 1-6, a secondary battery ([0001]), comprising an electrode assembly ([0002]), a case (ref 100) and the top cover assembly (Fig 1, 2) according to claim 1, wherein the top cover assembly is connected at an opening (Figs 1, 4) of the case (ref 100) to form an encapsulation space (depicted in Figs 1, 4), and the electrode assembly is encapsulated in the encapsulation space (Figs 1, 4), the electrode assembly comprises a first electrode plate, a second electrode plate and a separator disposed between the first electrode plate and the second electrode plate; and the top cover assembly comprises a first electrode terminal electrically connected to the first electrode plate, and a second electrode terminal electrically connected to the second electrode plate (all of these battery structures are inherent in the disclosure of lithium ion battery cells at [0002]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cherng (US 2017/0047630) as applied to claim 1 above, and further in view of Wonder (FR 2087323, see Machine Translation).
Regarding claim 3, Cherng discloses all of the claim limitations as set forth above but does not explicitly disclose the top cover plate is provided with a mounting hole in which the gas exhaust valve is mounted, the valve body is in tight coupling with an inner wall of the mounting hole, and a lower surface of the gas exhaust valve is coplanar with or above a lower surface of the top cover plate.
Wonder discloses in Figs 1-7, a battery (Fig 7) including a top cover plate (ref 48) with a gas exhaust valve (ref 11) mounted thereon, the valve (ref 11) including a valve body (ref 12), a sleeve (ref 14), and a cover (ref 13).  The valve body (ref 12) is tightly coupled with an inner wall of a mounting hole (depicted in Fig 7, area where valve structure is mounted) and a lower surface of the valve structure is above (depicted in Fig 7) a lower surface of the top cover plate (ref 48).  This configuration enhances performance of the valve and enhances reliability and reduces cost (Description, P1, Para 5).
Wonder and Cherng are analogous since both deal in the same field of endeavor, namely, valves for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve structure of Wonder into the structure of Cherng to enhance performance, reliability, and reduce costs of the battery.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cherng (US 2017/0047630) in view of Wonder (FR 2087323, see Machine Translation) as applied to claim 3 above, and further in view of Kim (US 2010/0227209).
Regarding claim 4, Cherng discloses all of the claim limitations as set forth above but does not explicitly disclose the mounting hole further serves as a liquid injection hole via which an electrolyte is to be injected into the interior of the secondary battery.
Kim discloses in Figs 1-51, a battery (ref 100) including an electrolyte injection port (ref 173) that also includes a vent structure (Fig 18).  This configuration allows for injection and venting at the same time, simplifying the battery structure while enhancing overall battery safety and performance ([0070], [0135], [0138], [0144], [0145]).
Kim and Cherng are analogous since both deal in the same field of endeavor, namely, battery vent structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the dual structure of Kim into the vent structure of Cherng to simplify the structure while enhancing overall battery safety and performance.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cherng (US 2017/0047630) as applied to claim 1 above, and further in view of Cheng et al. (KR 1020050020036, see Machine Translation).
Regarding claims 6 and 7, Cherng discloses all of the claim limitations as set forth above but does not explicitly disclose the valve part is provided with a first groove, the first groove opening towards the valve sleeve and communicating with the gas exhaust 
Cheng et al. discloses a secondary battery (Abstract) including a valve body part (ref 15), valve sleeve (ref 20), and valve cover (ref 30).  The valve body part (ref 15) includes two grooves (Fig 3 below, ref “1st groove” and ref 17-2). The “1st groove” opens toward the valve sleeve (ref 20) and communicates with an exhaust hole (Fig 3), and a lower surface of the valve body part (ref 15) is provided with a second groove (ref 17-2) which exhausts gas toward the exhaust hole (depicted in Fig 3).  This configuration enhances gas discharge from the battery enhancing safety and improving lifetime of the battery (P7, last paragraph of translation).
Cherng and Cheng et al. are analogous since both deal in the same field of endeavor, namely, battery vents.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the groove structures disclosed by Cheng et al. into the valve structure of Cherng to enhance gas discharge from the battery, thereby enhancing battery safety and lifetime.

    PNG
    media_image1.png
    720
    694
    media_image1.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cherng (US 2017/0047630) as applied to claim 1 above, and further in view of Richman (US 3,415,690).

Richman discloses in Figs 1-4, a secondary battery (Title, Fig 1) including a valve sleeve structure (Fig 1A) formed with and outer layer of an anti-stick fluorocarbon resin (C5/L1-5, C6/L71-75).  This enhances performance of the valve structure (C5/L1-5, C6/L71-75).
Richman and Cherng are analogous since both deal in the same field of endeavor, namely, valves for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve of Cherng with an outer layer of the fluorocarbon resin of Richman to impart anti-stick properties to the valve, thereby enhancing overall valve performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725